DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee et al. (hereinafter Lee) (US 20200118544 A1).
As to claim 1, Lee teaches an integrated circuit for generating wake signals, comprising: 
a host processor configured to receive a signal stream [0034: “the processor may :transmit the voice data…” i.e., a sequential start language uttered sequentially with a utterance language from the voice.] [FIG. 16]; 
a co-processor [AI processor] including an artificial neural network [FIG. 5] [0148: “The AI processor 21 may learn a neural network using a program stored in the memory 25] [0149] that is configured to: 
identify one or more target signals among one or more signals received from the host processor [0034: “the AI processed information may be information that has determined whether the sequential start language recognized from the voice data is recognized as start language of the voice recognizing apparatus.”]; and 
verify the source of the identified target signal [abstract: “…thereby being able to authenticate a user and recognize a voice even through a seamless scheme voice that is uttered in an actual situation.”] [0255 The speaker identification may mean specifying a person who utters in a dialogue group enrolled by voices. The speaker identification may include a process of identifying a pre-enrolled speaker …”]; 
a communications interface between the host processor and the co-processor configured to transmit information therebetween [0034: “The processor may: transmit the voice data to an AI processor included in the network through the communication unit; and receive AI-processed information from the AI processor,”].
As to claim 2, Lee teaches wherein the target signal includes at least one wake keyword [FIG. 16: Hi LG].
As to claim 3, Lee teaches wherein verification of the source includes identifying the speaker of the at least one wake keyword [0255 The speaker identification may mean specifying a person who utters in a dialogue group enrolled by voices. The speaker identification may include a process of identifying a pre-enrolled speaker …”].
As to claim 4, Lee teaches wherein verification further includes determining if the identified speaker is on a list of pre-authorized users [0255 The speaker identification may mean specifying a person who utters in a dialogue group enrolled by voices. The speaker identification may include a process of identifying a pre-enrolled speaker …”].
As to claim 5, Lee teaches wherein verification further includes generating verification data in response to verification of the identified speaker on the list of pre-authorized users [0255 The speaker identification may mean specifying a person who utters in a dialogue group enrolled by voices. The speaker identification may include a process of identifying a pre-enrolled speaker …”].
As to claim 6, Lee teaches wherein the co-processor is further configured to transmit verification data to the host processor via the communications interface [0034: “The processor may: transmit the voice data to an AI processor included in the network through the communication unit; and receive AI-processed information from the AI processor,”].
As to claim 7, Lee teaches wherein the host processor, in response to receiving verification data, generates a wake signal [0023: “a processor that starts the voice recognizing apparatus when a basic start language pre-set as a start language of the voice recognizing apparatus is recognized from the voice…”].
As to claim 8, Lee teaches wherein the wake signal is configured to change a computing device from a first power consumption mode into a second, higher power consumption mode [0023: “a processor that starts the voice recognizing apparatus when a basic start language pre-set as a start language of the voice recognizing apparatus is recognized from the voice…”] [Apparently, power consumption is higher after it is started.”].
As to claim 9, Lee teaches wherein the wake signal is configured to establish a connection between a communication agent and a computing device [0020-0021].
As to claim 10, Lee teaches wherein the signal stream is comprised of signals received via at least one microphone [0180: “the input unit 120 may include a microphone”].
As to claims 11-21, Lee teaches an integrated circuit for generating wake signals. Therefore, Lee teaches method step for operating the claimed integrated circuit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187